On the 29th day of August, 1910, judgment was rendered against the appellant in the county court of Love county for a violation of the prohibitory liquor law, and he was sentenced to pay a fine of $50 and serve 30 days in the county jail. What purports to be the case-made filed with the petition in error has never been certified to by the trial judge and filed in the office of the county court of Love county as to by the trial judge and filed in the office of the county court as the law directs. Neither has it been certified to in such a manner as will make it a transcript of the record. Neither is their any showing that said case-made had ever been served upon the county attorney of Love county. Said pretended case-made and transcript of the record was not filed in this court until January 18th, 1911, which was long after the time allowed by law for perfecting said appeal. For these reasons this court has never acquired jurisdiction of this case, and the appeal is dismissed.